Citation Nr: 1438557	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-06 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Service connection for left ear hearing loss. 

2.  Service connection for right ear hearing loss. 

3.  Service connection for perforated eardrum with residual rupture and chronic ear infections of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1961 to November 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence. 

The issue of service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a current left ear hearing loss disability for VA compensation purposes as well as residuals of left ear perforated eardrum.

2. The Veteran had chronic symptoms of left of ear hearing loss during service.

3. The Veteran had in-service left ear disease of otitis externa.

4. Current residuals of left eardrum perforation did not have their onset during service nor are they otherwise related to service.





CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2. The criteria for service connection for perforated eardrum with residual rupture and chronic ear infections of the left ear have not been met.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board is granting service connection for left ear hearing loss.  This constitutes a complete grant of the benefit sought; therefore, there are no further VCAA duties with respect to service connection for left ear hearing loss.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With respect to service connection for residuals of left eardrum perforation, notice was provided to the Veteran in November 2008, prior to the initial adjudication of the claim.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  This letter also notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  Thus, the VA satisfied its duties to notify the Veteran. 

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service treatment records, and the Veteran's own statements in support of his claim.  Therefore, VA's duty to further assist the Veteran in locating relevant records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4).

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  In connection with this appeal, the Veteran was afforded a VA ear disease examination in September 2010, which the Board finds to be adequate for the purpose of deciding the appeal.   The examination report contains all the findings needed to evaluate the claim for service connection for residuals of left eardrum perforation, including the Veteran's history and a rationale for the opinion given.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examiner's notation that it was not possible to attribute hearing loss to a perforated tympanic membrane in service without resorting to mere speculation does not render the September 2010 VA ear disease examination inadequate because the VA examiner provided an opinion with adequate rationale as to the etiology of the current residuals of left eardrum perforation, and an opinion on the etiology of hearing loss as related to an in-service perforated tympanic membrance is not relevant to service connection for residuals of left eardrum perforation. 

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

Sensorineural hearing loss, which is an organic disease of the nervous system, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b) apply to the claim for service connection for left ear hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b).  However, residuals of left eardrum perforation is not a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for residuals of left eardrum perforation.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Left Ear Hearing Loss

The Veteran contends that service connection is warranted for left ear hearing loss as a result of in-service noise exposure and an in-service left eardrum rupture which took place while the Veteran was cleaning leaves and debris from the bottom of a swimming pool.  See October 2008 Veteran statement.  The Veteran states that he started having left ear hearing loss as a result of in-service noise exposure and after the in-service left eardrum rupture.  

The Board finds that the Veteran has a current disability of left ear hearing loss.  A September 2010 VA audiological examination report showed that the Veteran has a left ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

The Board finds that the Veteran had in-service noise exposure.  DD Form 214 shows that the Veteran was a print shop lithographer during service and, therefore, had in-service noise exposure from print shop machinery.  

The Board finds that the evidence is in relative equipoise as to whether the Veteran had chronic symptoms of left ear sensorineural hearing loss during service.  Comparing the Veteran's service enlistment examination versus service separation examination shows a threshold shift in left ear audiometric measurements.  The July 1965 extension of reenlistment examination and the November 1965 service separation examination reports show some left ear hearing loss that had progressed and was outside the normal limits.  38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (recognizing medical authority that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss outside normal ranges).  Moreover, the July 1965 report of medical examination noted left ear decreased auditory acuity at higher frequencies.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran had chronic symptoms of left ear sensorineural hearing loss during service.

The Board notes that the September 2010 VA examination provided a negative opinion as to the relationship between current left ear hearing loss and in-service left ear otitis externa.  However, this opinion has no probative value because the Board is granting service connection on a presumptive basis because of chronic symptoms of left ear hearing loss during service.

Because the Veteran had chronic symptoms of left ear sensorineural hearing loss during service, left ear sensorineural hearing loss is presumed to have been incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(b), 3.309(a).  

Service Connection for Residuals of Left Eardrum Perforation
   
The Veteran contends that service connection is warranted for residuals of left eardrum perforation as a result of an in-service left eardrum rupture which took place while the Veteran was cleaning leaves and debris from the bottom of a swimming pool.  See October 2008 Veteran statement.  The Veteran indicated that he was then treated at the base dispensary for a few days, that left eardrum perforation did not close until about 1990, and that he continued to have residual chronic ear infections between the claimed in-service left eardrum perforation and 1990. 

The Board finds that the Veteran has a current disability of residuals of left eardrum perforation.  A September 2010 VA ear disease examination showed that the Veteran had a residual scar of the left tympanic membrane as a result of a perforated left tympanic membrane.

The Board finds that the evidence is in relative equipoise as to whether the Veteran had in-service disease of the left ear.  Service treatment records show that the Veteran was treated for left ear otitis externa in April 1962, that his left ear was irrigated, and that he was prescribed medication for this condition.  Service treatment records show no treatment for left eardrum perforation.  A July 1965 extension of enlistment examination report showed a normal evaluation of the internal and external canals of the left ear, while noting left ear decreased auditory acuity at higher frequencies.  A November 1965 service separation examination report also showed a normal evaluation of the internal and external canals of the left ear.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran had in-service disease of the left ear.

The Board finds that the weight of the lay and medical evidence of record establishes that the current residuals of left eardrum perforation are not related to the in-service left ear disease.  The September 2010 VA ear disease examiner opined that the left tympanic membrane scar from perforated eardrum is less likely as not caused by or a result of otitis externa in service.  The VA examiner reasoned that otitis externa is an infection involving the ear canal but not the tympanic membrane, and is characterized by swelling, pain, and draining debris of the ear canal and usually resolves with treatment by topical antibiotic drops.  The VA examiner explained that there was no evidence of otitis externa or a residual thereof on examination.  The VA examiner noted that there were current physical findings of scarring from a previous left eardrum perforation, but there was no documentation of a perforated tympanic membrane in-service.  The VA examiner indicated that, although the Veteran had some left ear hearing impairment at service separation, the eardrums were found to be normal.  
    
The Board finds that the September 2010 VA ear disease examination report is highly probative with respect to service connection for residuals of left eardrum perforation, and is adequately based on objective findings as shown by the record, and accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr, 11 Vet. App. at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the September 2010 VA examination report provides competent, credible, and probative evidence which demonstrates that the current residuals of left eardrum perforation are not etiologically related to the in-service left ear disease.  

Insomuch as the Veteran asserts that the current residuals of left eardrum perforation are directly related to the claimed in-service left eardrum perforation or the established in-service left ear otitis externa, the Board finds that the Veteran is not competent to diagnose in-service left ear perforation or relate the currently-diagnosed residuals of left eardrum perforation to active service.  While the Veteran is competent to describe current symptoms or an in-service injury or symptoms, he does not have the requisite medical expertise needed to diagnose in-service left eardrum perforation or provide a competent opinion regarding causation of a complex medical condition such as residuals of left eardrum perforation and its relationship to otitis externa.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Accordingly, the Board gives more weight to the September 2010 VA ear disease examination than to the Veteran's lay assertions of in-service left ear perforation.

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record demonstrates that the current residuals of left eardrum perforation did not have their onset during active service, nor are they otherwise related to service, to include the in-service left ear otitis externa.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 regarding benefit of the doubt; but, there is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the Veteran's claim.  As such, service connection for residuals of left eardrum perforation is not warranted.


ORDER

Service connection for left ear hearing loss is granted. 

Service connection for perforated eardrum with residual rupture and chronic ear infections of the left ear is denied.


REMAND

Service Connection for Right Ear Hearing Loss

A remand is required in this case to ensure that there is a complete record upon which to decide the claim of service connection for right ear hearing loss.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr at 312.  Inadequate medical examinations include examinations that provide conclusions unsupported by a rationale.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008); Barr at 311; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board finds that the opinion contained in the September 2010 VA audiology examination to be inadequate only as it relates to service connection for right ear hearing loss.  The evidence shows that the Veteran has a current disability of right ear hearing loss for VA purposes.  38 C.F.R. § 3.385.  Moreover, as explained above, the Veteran had noise exposure as a print shop lithographer during service.  The September 2010 VA audiological examination provided an opinion as to the relationship between the current right ear hearing loss and in-service left ear otitis externa but did not provide an opinion with respect to the relationship between the current right ear hearing loss and in-service noise exposure.   As such, an addendum medical opinion should be obtained upon remand as to such relationship between right ear hearing loss an in-service noise exposure.

Accordingly, service connection for right ear hearing loss is REMANDED for the following actions:

1. Request that an appropriate medical professional review the claims file and provide a medical opinion as to the etiology of the Veteran's current right ear hearing loss.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report (another examination of the Veteran is not required).

If the examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course if it is not found to be necessary.

In rendering the opinion requested below, the examiner should assume that the Veteran had in-service noise exposure to print shop machinery as a print shop lithographer.

Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinion:

Is it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current right ear hearing loss is related to in-service noise exposure to print shop machinery as a print shop lithographer?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

2. Thereafter, readjudicate the issues of service connection for right ear hearing loss.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


